Mr. Presiding Justice Gary delivered the opinion op the Court. Jacob David was the secretary of the appellant, and under its by-laws it was part of his duty “ to receive all money paid in to the association and hand the same over promptly to the treasurer, taking his receipt therefor.” The appellee paid to David, under color of having shares in the association, so much money that on account thereof the association accepted from David, as so much cash to the credit of his account, one warrant by the appellant on its treasurer, payable to the order of the appellee, for $325, dated June 13, 1889, and another to the order of Sam Marco, but which, as between themselves, belonged to appellee, for $965.55, dated December 11, 1890, neither of which warrants were indorsed by the payee thereof. The money on both of them belonged to the appellee. That the secretary committed frauds upon the appellant, is a defaulter, and has absconded, does not affect the right of the appellee to the money represented by the. warrants, with interest thereon from the respective dates, at six per cent per annum. The statute of 1891, reducing the rate to five per cent, does not affect this case. Firemen’s Fund Ins. Co. v. Western Refrigerating Co., 58 Ill. App. 329. The appellee has recovered much less than the amount to which he is so entitled, and the decree is affirmed. The master’s report is not excepted to in a manner that calls for a review of it. McMannomy v. Walker, 63 Ill. App. 259. Affirmed.